Exhibit 10.1

IGNYTA, INC.

SEVERANCE AND CHANGE IN CONTROL SEVERANCE PLAN

AND SUMMARY PLAN DESCRIPTION

(As Amended and Restated Effective January 7, 2016)

1. Introduction. The purpose of this Ignyta, Inc. Severance and Change in
Control Severance Plan (the “Plan”) is to provide assurances of specified
severance benefits to eligible employees of the Company whose employment is
subject to being involuntarily terminated by the Company other than for Cause or
who resigns for Good Reason under the circumstances described in the Plan,
including, but not limited to, following a Change in Control of the Company. The
Company recognizes that the potential of a Change in Control can be a
distraction to employees and can cause such employees to consider alternative
employment opportunities. The Plan is intended to (i) assure that the Company
will have continued dedication and objectivity of key employees, notwithstanding
the possibility, threat or occurrence of a Change in Control and (ii) provide
such employees with an incentive to continue their employment and to motivate
them to maximize the value of the Company prior to and following a Change in
Control for the benefit of its stockholders. This Plan is an “employee welfare
benefit plan,” as defined in Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended. This document constitutes both the written
instrument under which the Plan is maintained and the required summary plan
description for the Plan.

2. Important Terms. To help you understand how this Plan works, it is important
to know the following terms:

2.1 “Administrator” means the Compensation Committee of the Board or another
duly constituted committee of members of the Board, or officers of the Company
as delegated by the Board, or any person to whom the Administrator has delegated
any authority or responsibility pursuant to Section 12, but only to the extent
of such delegation.

2.2 “Base Pay” means a Covered Employee’s regular straight-time salary as in
effect during the last regularly scheduled payroll period immediately preceding
the date on which an Involuntary Termination occurs. Base Pay does not include
payments for overtime, shift premium, incentive compensation, incentive
payments, bonuses, commissions or other compensation.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Cause” means (i) the Covered Employee’s failure to perform the duties and
responsibilities of his or her position after there has been delivered to the
Covered Employee a written demand for performance from the Company’s Chief
Executive Officer (or the Board, in the case of the Chief Executive Officer)
which describes the basis for the Chief Executive Officer’s belief that the
Covered Employee has not performed his or her duties and the Covered Employee
has not corrected such failure within thirty (30) days of such written demand;
(ii) any act of personal dishonesty taken by the Covered Employee in connection
with his or her responsibilities as an employee of the Company; (iii) the
Covered Employee’s conviction of, or plea of nolo contendere to, a felony;
(iv) a breach of any fiduciary duty owed to the Company by the Covered Employee;
(v) the Covered Employee being found liable in any Securities and Exchange
Commission or other civil or criminal securities law action or entering any
cease and desist order with respect to such action (regardless of whether or not
the Covered Employee admits or denies liability); (vi) the Covered Employee
(A) obstructing or impeding; (B) endeavoring to obstruct, impede or improperly
influence, or (C) failing to materially cooperate with, any investigation
authorized by the Board or any governmental or self-regulatory entity (an
“Investigation”); however, the Covered Employee’s failure to waive
attorney-client privilege relating to communications with the Covered Employee’s
own attorney in connection with an Investigation will not constitute “Cause”; or
(vii) the Covered Employee’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by his or
her position or the Covered Employee’s loss of any governmental or
self-regulatory license that is reasonably necessary for the Covered Employee to
perform his or her responsibilities to the Company, if (A) the disqualification,
bar or loss continues for more than thirty (30) days, and (B) during that period
the Company uses its good faith efforts to cause the disqualification or bar to
be lifted or the license replaced, it being understood that while any
disqualification, bar or loss continues during the Covered Employee’s
employment, the Covered Employee will serve in the capacity contemplated by his
or her position to whatever extent legally permissible and, if the Covered
Employee’s service in the capacity contemplated by his or her position is not
permissible, the Covered Employee will be placed on leave (which will be paid to
the extent legally permissible).



--------------------------------------------------------------------------------

2.5 “Change in Control” means a “Corporate Transaction” as such term is defined
under the Company’s Amended and Restated 2011 Stock Incentive Plan.
Notwithstanding the foregoing, to the extent required to avoid the imposition of
additional taxes under Section 409A of the Code, a Change in Control shall only
constitute a Change in Control for purposes of the Plan if such transaction also
constitutes a “change in control event” (within the meaning of Code
Section 409A).

2.6 “Change in Control Determination Period” means the time period beginning
with the date that is sixty (60) days preceding the Change in Control and ending
twelve (12) months following the Change in Control.

2.7 “Change in Control Severance Benefits” means the compensation and other
benefits the Covered Employee will be provided pursuant to Section 5.

2.8 “Company” means Ignyta, Inc., a Delaware corporation, and any successor.

2.9 “Covered Employee” means an employee of the Company or any parent or
subsidiary of the Company who has been designated by the Administrator to
participate in the Plan as shown on Appendix A, attached hereto, and has
executed and delivered a Participation Agreement to the Company.

2.10 “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”).

2.11 “Effective Date” means January 7, 2016.

2.12 “Equity Compensation Awards” means, with respect to a Covered Employee, the
Covered Employee’s unvested equity compensation awards outstanding on the date
of the Change in Control. For the sake of clarity, nothing herein will be deemed
to extend the maximum term of a Covered Employee’s stock appreciation rights or
stock options as set forth in the applicable stock appreciation rights or option
agreements by and between the Covered Employee and the Company.

2.13 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.14 “Good Reason” means the occurrence of any of the following events or
conditions without a Covered Employee’s written consent: (i) a material
diminution in the Covered Employee’s authority, duties or responsibilities;
(ii) a material diminution in the Covered Employee’s base compensation, unless
such a reduction is imposed across-the-board to senior management of the
Company; (iii) a material change in the geographic location at which the Covered
Employee must perform his or her duties; or (iv) any other action or inaction
that constitutes a material breach by the Company or any successor or affiliate
of its obligations to the Covered Employee under any written employment
agreement with the Company. A Covered Employee must provide written notice to
the Company of the occurrence of any of the foregoing events or conditions
without the Covered Employee’s written consent within ninety (90) days of the
occurrence of such event. The Company or any successor or affiliate shall have a
period of thirty (30) days to cure such event or condition after receipt of
written notice of such event from the Covered Employee. A Covered Employee’s
resignation from employment with the Company for Good Reason must occur within
ninety (90) days following the expiration of the foregoing cure period.

2.15 “Involuntary Termination” means a termination of employment of a Covered
Employee under the circumstances described in Section 4.1 and Section 5.1, as
applicable.

2.16 “Participation Agreement” means the individual agreement (a form of which
is shown in Appendix B) provided by the Administrator to an employee of the
Company designating such employee as a Covered Employee under the Plan, which
has been signed and accepted by the employee.

2.17 “Plan” means the Ignyta, Inc. Severance and Change in Control Severance
Plan, as set forth in this document, and as hereafter amended from time to time.

2.18 “Section 409A Limit” means the lesser of two (2) times: (i) the Covered
Employee’s annualized compensation based upon the annual rate of pay paid to the
Covered Employee during his or her taxable year preceding the Covered Employee’s
taxable year in which the Covered Employee’s separation from service



--------------------------------------------------------------------------------

occurs as determined under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1)
and any Internal Revenue Service guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which the Covered
Employee’s employment is terminated.

2.19 “Severance Benefits” means the compensation and other benefits the Covered
Employee will be provided pursuant to Section 4.

2.20 “Target Bonus” means, with respect to a Covered Employee, the Covered
Employee’s target bonus pursuant to the Company’s applicable corporate bonus
plan (i) at the annualized rate in effect for the fiscal year in which the
Covered Employee’s Involuntary Termination occurs and (ii) assuming one hundred
percent (100%) achievement of the Covered Employee’s and the Company’s
performance objectives, if any. Notwithstanding the foregoing, the Covered
Employee’s Target Bonus for purposes of the Plan shall be deemed to be the
amount received as a bonus by the Covered Employee for the Company’s fiscal year
preceding the date of the Covered Employee’s termination of employment if a
target bonus has not been established for the then current fiscal year.

2.21 “Tier 1 Covered Employee” means the Chief Executive Officer of the Company
and who has been designated by the Administrator under Tier 1 as shown on
Appendix A attached hereto.

2.22 “Tier 2 Covered Employee” means a C-level employee of the Company and who
has been designated by the Administrator under Tier 2 as shown on Appendix A
attached hereto.

2.23 “Tier 3 Covered Employee” means a Vice President-level employee of the
Company and who has been designated by the Administrator under Tier 3 as shown
on Appendix A attached hereto.

3. Eligibility for Severance Benefits and Change in Control Severance Benefits.
An individual is eligible for the Severance Benefits or the Change in Control
Severance Benefits under the Plan, in the amount set forth in Section 4 or
Section 5, respectively, only if he or she is a Covered Employee on the date he
or she experiences an Involuntary Termination.

4. Severance Benefits.

4.1 Involuntary Termination Other Than During the Change in Control
Determination Period. If, at any time before or after the Change in Control
Determination Period, the Company (or any parent or subsidiary of the Company)
terminates such Covered Employee’s employment other than for Cause (and, for the
sake of clarity, other than due to death or Disability), then, subject to the
Covered Employee’s compliance with Section 7, the Covered Employee shall receive
the following Severance Benefits from the Company:

4.1.1 Cash Severance Benefits.

4.1.1.1 Tier 1 Covered Employee. If the Covered Employee is a Tier 1 Covered
Employee, he or she shall be entitled to receive continuation of the Covered
Employee’s Base Pay for a period of twelve (12) months following the date of the
Covered Employee’s termination of employment (or, if required by Section 10, the
Covered Employee’s separation from service), paid in equal installments in
accordance with the regular payroll practices of the Company;

4.1.1.2 Tier 2 Covered Employee. If the Covered Employee is a Tier 2 Covered
Employee, he or she shall be entitled to receive continuation of the Covered
Employee’s Base Pay for a period of nine (9) months following the date of the
Covered Employee’s termination of employment (or, if required by Section 10, the
Covered Employee’s separation from service), paid in equal installments in
accordance with the regular payroll practices of the Company; and

4.1.1.3 Tier 3 Covered Employee. If the Covered Employee is a Tier 3 Covered
Employee, he or she shall be entitled to receive continuation of the Covered
Employee’s Base Pay for a period of six (6) months following the date of the
Covered Employee’s termination of employment (or, if required by Section 10, the
Covered Employee’s separation from service), paid in equal installments in
accordance with the regular payroll practices of the Company.

4.1.2 Continued Medical Benefits. If the Covered Employee, and any spouse and/or
dependents of the Covered Employee (“Family Members”), has coverage on the date
of the Covered Employee’s



--------------------------------------------------------------------------------

Involuntary Termination under a group health plan sponsored by the Company, the
Company will pay the total applicable premium cost for continued group health
plan coverage under the Consolidated Omnibus Budget Reconciliation Act of 1986,
29 U.S.C. Sections 1161-1168; 26 U.S.C. Section 4980B(f), as amended, and all
applicable regulations (referred to collectively as “COBRA”), provided that the
Covered Employee is eligible for and validly elects to continue coverage under
COBRA for the Covered Employee and his Family Members as follows:

4.1.2.1 Tier 1 Covered Employee. For a period of up to twelve (12) months;

4.1.2.2 Tier 2 Covered Employee. For a period of up to nine (9) months; and

4.1.2.3 Tier 3 Covered Employee. For a period of up to six (6) months.

Notwithstanding the foregoing, in the event that the Company determines, in its
sole discretion, that the Company cannot provide the foregoing benefits in a
manner that is exempt from Section 409A (as defined below) or that is otherwise
compliant with applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), the Company may reduce or eliminate its
obligations under this Section 4.1.2 to the extent it deems necessary, with no
offset or other consideration required, or shall instead pay to the Covered
Employee the foregoing monthly amount as a taxable monthly payment for the
foregoing COBRA coverage period (or any remaining portion thereof).

5. Change in Control Severance Benefits.

5.1 Involuntary Termination in Connection with a Change in Control. If, at any
time within the Change in Control Determination Period, the Company (or any
parent or subsidiary of the Company) terminates such Covered Employee’s
employment other than for Cause (and, for the sake of clarity, other than due to
death or Disability), or such Covered Employee resigns for Good Reason, then,
subject to the Covered Employee’s compliance with Section 7, the Covered
Employee shall receive the following Change in Control Severance Benefits from
the Company:

5.1.1 Cash Severance Benefits.

5.1.1.1 Tier 1 Covered Employee. If the Covered Employee is a Tier 1 Covered
Employee, he or she shall be entitled to the sum of (i) 2.0 times the Covered
Employee’s annualized Base Pay and (ii) 2.0 times the Covered Employee’s Target
Bonus, paid in equal installments in accordance with the regular payroll
practices of the Company for a period of twenty-four (24) months following the
date of the Covered Employee’s termination of employment (or, if required by
Section 10, the Covered Employee’s separation from service);

5.1.1.2 Tier 2 Covered Employee. If the Covered Employee is a Tier 2 Covered
Employee, he or she shall be entitled to the sum of (i) one (1) times the
Covered Employee’s annualized Base Pay and (ii) one (1) times the Covered
Employee’s Target Bonus, paid in equal installments in accordance with the
regular payroll practices of the Company for a period of twelve (12) months
following the date of the Covered Employee’s termination of employment (or, if
required by Section 10, the Covered Employee’s separation from service); and

5.1.1.3 Tier 3 Covered Employee. If the Covered Employee is a Tier 3 Covered
Employee, he or she shall be entitled to the sum of (i) 0.75 times the Covered
Employee’s annualized Base Pay and (ii) 0.75 times the Covered Employee’s Target
Bonus, paid in equal installments in accordance with the regular payroll
practices of the Company for a period of nine (9) months following the date of
the Covered Employee’s termination of employment (or, if required by Section 10,
the Covered Employee’s separation from service).

5.1.2 Continued Medical Benefits. If the Covered Employee, and any Family
Members, has coverage on the date of the Covered Employee’s Involuntary
Termination under a group health plan sponsored by the Company, the Company will
pay the total applicable premium cost for continued group health plan coverage
under the COBRA, provided that the Covered Employee is eligible for and validly
elects to continue coverage under COBRA for the Covered Employee and his Family
Members as follows:



--------------------------------------------------------------------------------

5.1.2.1 Tier 1 Covered Employee. For a period of up to twenty-four (24) months;

5.1.2.2 Tier 2 Covered Employee. For a period of up to twelve (12) months; and

5.1.2.3 Tier 3 Covered Employee. For a period of up to nine (9) months.

Notwithstanding the foregoing, in the event that the Company determines, in its
sole discretion, that the Company cannot provide the foregoing benefits in a
manner that is exempt from Section 409A (as defined below) or that is otherwise
compliant with applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), the Company may reduce or eliminate its
obligations under this Section 5.1.2 to the extent it deems necessary, with no
offset or other consideration required, or shall instead pay to the Covered
Employee the foregoing monthly amount as a taxable monthly payment for the
foregoing COBRA coverage period (or any remaining portion thereof).

5.1.3 Equity Award Accelerated Vesting. One hundred percent (100%) of the
Covered Employee’s Equity Compensation Awards automatically shall accelerate and
all restrictions or repurchase rights applicable thereto shall immediately lapse
so as to become fully vested and exercisable effective as of the date of the
Covered Employee’s Involuntary Termination (or, if later, the date of a Change
in Control occurring within sixty (60) days following such Involuntary
Termination); provided, however, that in no event will any Equity Compensation
Awards that are restricted stock units be settled on a date later than the date
that is sixty (60) days following such Involuntary Termination. The period over
which such Equity Compensation Awards may be exercised shall be governed by the
applicable provisions of the Company’s stock plans and related award agreements.
In addition, the Covered Employee shall enjoy any additional rights provided
under the terms of an Equity Compensation Award, including but not limited to
the terms of the Company’s Amended and Restated 2011 Stock Incentive Plan or any
other Company equity plan.

6. Parachute Payments. In the event that the severance and other benefits
provided for in this Plan or otherwise payable or provided to the Covered
Employee (i) constitute “parachute payments” within the meaning of Section 280G
of the Code and (ii) but for this Section 6, would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Employee’s
severance benefits hereunder shall be either

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Covered Employee on an after-tax basis, of the greatest amount of severance
benefits, notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code. Unless the Company and the
Covered Employee otherwise agree in writing, any determination required under
this Section 6 shall be made in writing in good faith by the Company’s
independent tax accountants immediately prior to the Change in Control (the
“Accountants”). In the event of a reduction in accordance with subsection
(b) above, the reduction will occur, with respect to such severance and other
benefits considered “parachute payments” within the meaning of Section 280G of
the Code in a manner designed to maximize the intrinsic value delivered to the
Covered Employee by first reducing or eliminating any cash severance benefits,
then by reducing or eliminating any accelerated vesting of stock appreciation
rights or stock options, then by reducing or eliminating any accelerated vesting
of other Equity Compensation Awards, then by reducing or eliminating any other
remaining parachute payments.

7. Conditions to Receipt of Severance.

7.1 Release Agreement. As a condition to receiving Severance Benefits or Change
in Control Severance Benefits under this Plan, each Covered Employee will be
required to sign a waiver and release of all claims arising out of his or her
Involuntary Termination and employment with the Company and its subsidiaries and
affiliates (the “Release”) in the applicable form attached on Appendix C. The
Release will include specific information regarding the amount of time the
Covered Employee will have to consider the terms of the Release and



--------------------------------------------------------------------------------

return the signed agreement to the Company. In no event will the period to
return the Release be longer than fifty-five (55) days, inclusive of any
revocation period set forth in the Release, following the Covered Employee’s
Involuntary Termination (the “Release Period”).

7.2 Non-solicitation. As a condition to receiving Severance Benefits or Change
in Control Severance Benefits under this Plan, each Covered Employee agrees that
the Covered Employee will not solicit any employee of the Company for employment
other than at the Company during the Covered Employee’s employment with the
Company and for twelve (12) months following his or her termination. Public
solicitation, such as by taking out ads in a newspaper, advertising on the web
and the like, not specifically aimed at employees of the Company, will not
constitute a breach of this Section 7.2.

7.3 Nondisparagement. During the Covered Employee’s employment with the Company
and, for twelve (12) months following his termination, respectively, the Covered
Employee and the Company will not knowingly and materially disparage, libel,
slander, or otherwise make any materially derogatory statements regarding the
other; provided that the Company’s obligations under this Section 7.3 shall
apply only to the Company’s executive officers and members of its Board of
Directors (the “Board”) who serve in such capacities during the course of the
Covered Employee’s employment with the Company and only for so long as each such
officer or member of the Board is an employee or director of the Company;
provided further that the Company’s obligations under this Section 7.3 extend
only to those communications that are made by the above-referenced officers or
directors in their capacities as officers or directors of the Company.
Notwithstanding the foregoing, nothing contained in the Plan will be deemed to
restrict the Covered Employee, the Company or any of the Company’s current or
former officers and/or directors from providing information to any governmental
or regulatory agency or body (or in any way limit the content of any such
information) to the extent they are requested or required to provide such
information pursuant a subpoena or as otherwise required by applicable law or
regulation, or in accordance with any governmental investigation or audit
relating to the Company. Further, nothing contained in this Section 7.3 shall in
any way limit the rights or relief that the Covered Employee or Company may have
under common law or otherwise with respect to the conduct prohibited in this
paragraph.

7.4 Other Requirements. A Covered Employee’s receipt of severance payments
pursuant to Section 4.1 or Section 5.1, as applicable, will be subject to the
Covered Employee continuing to comply with the provisions of this Section 7 and
the terms of any confidential information agreement, proprietary information and
inventions agreement and such other appropriate agreement between the Covered
Employee and the Company. Benefits under this Plan shall terminate immediately
for a Covered Employee if such Covered Employee, at any time, violates any such
agreement or the provisions of this Section 7.

8. Timing of Benefits.

8.1 Timing of Severance Benefits. Subject to Section 10 below, the Severance
Benefits that are otherwise scheduled to be paid during the sixty (60) day
period following the Covered Employee’s Involuntary Termination will be paid on
the date that is sixty (60) days following the date of the Covered Employee’s
termination of employment (or, if required by Section 10, the Covered Employee’s
separation from service). Subject to Section 10 below, all subsequent payments
of Severance Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.

8.2 Timing of Change in Control Severance Benefits. Subject to Section 10 below,
the Change in Control Severance Benefits that are otherwise scheduled to be paid
during the sixty (60) day period following the Covered Employee’s Involuntary
Termination will be paid on the date that is sixty (60) days following the date
of the Covered Employee’s termination of employment (or, if required by
Section 10, the Covered Employee’s separation from service). Subject to
Section 10 below, all subsequent payments of the Change in Control Severance
Benefits will be payable in accordance with the payment schedule applicable to
each payment or benefit.

9. Non-Duplication of Benefits. Notwithstanding any other provision in the Plan
to the contrary, the Severance Benefits and Change in Control Severance Benefits
provided are intended to be and are exclusive and in lieu of any other severance
and change in control benefits or payments to which the Covered Employee may
otherwise be entitled, either at law, tort, or contract, in equity, or under the
Plan, in the event of any termination of



--------------------------------------------------------------------------------

the Covered Employee’s employment. The Covered Employee will be entitled to no
severance and change in control benefits or payments upon a termination of
employment that constitute an Involuntary Termination other than those benefits
expressly set forth herein and those benefits required to be provided by
applicable law or as negotiated in accordance with applicable law.
Notwithstanding the foregoing, if the Covered Employee is entitled to any
benefits other than the benefits under the Plan by operation of applicable law
or as negotiated in accordance with applicable law, his or her benefits under
the Plan shall be reduced by the value of the benefits the Covered Employee
receives by operation of applicable law or as negotiated in accordance with
applicable law, as determined by the Administrator in its discretion.

10. Section 409A.

10.1 Notwithstanding anything to the contrary in the Plan, no Deferred
Compensation Separation Benefits (as defined below) or other severance benefits
that are exempt from Section 409A (as defined below) pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will become payable until the Covered Employee
has a “separation from service” within the meaning of Section 409A of the Code
and the final regulations and any guidance promulgated thereunder (“Section
409A”). Further, if the Covered Employee is subject to Section 409A and is a
“specified employee” within the meaning of Section 409A at the time of the
Covered Employee’s separation from service (other than due to death), then any
Deferred Compensation Separation Benefits otherwise due to the Covered Employee
on or within the six (6) month period following his or her separation from
service will accrue during such six (6) month period and will become payable in
a lump sum payment (less applicable withholding taxes) on the date six
(6) months and one (1) day following the date of the Covered Employee’s
separation from service. All subsequent payments of Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if the Covered Employee dies following his or her separation
from service but prior to the six (6) month anniversary of his or her date of
separation, then any payments delayed in accordance with this paragraph will be
payable in a lump sum (less applicable withholding taxes) to the Covered
Employee’s estate as soon as administratively practicable after the date of his
or her death and all other Deferred Compensation Separation Benefits will be
payable in accordance with the payment schedule applicable to each payment or
benefit. For purposes of the Plan, “Deferred Compensation Separation Benefits”
will mean the severance payments or benefits payable to the Covered Employee, if
any, pursuant to the Plan that, when considered together with any other
severance payments or separation benefits, is considered deferred compensation
under Section 409A.

10.2 Each payment and benefit payable under the Plan is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. Any severance payment that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute a Deferred Compensation Separation Benefit. Any
severance payment that entitles the Covered Employee to taxable reimbursements
or taxable in-kind benefits covered by Section 1.409A-1(b)(9)(v) shall not
constitute a Deferred Compensation Separation Benefit. Any severance payment or
portion thereof that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit shall not constitute a
Deferred Compensation Separation Benefit.

10.3 It is the intent of this Plan to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
Notwithstanding anything to the contrary in the Plan, including but not limited
to Section 14, the Company reserves the right to amend the Plan as it deems
necessary or advisable, in its sole discretion and without the consent of the
Covered Employees, to comply with Section 409A of the Code or to otherwise avoid
income recognition under Section 409A of the Code prior to the actual payment of
Severance Benefits or Change in Control Severance Benefits or imposition of any
additional tax (provided that no such amendment shall materially reduce the
benefits provided hereunder).

11. Withholding. The Company will withhold from any Severance Benefits or Change
in Control Severance Benefits all federal, state, local and other taxes required
to be withheld therefrom and any other required payroll deductions.



--------------------------------------------------------------------------------

12. Administration. The Plan will be administered and interpreted by the
Administrator (in his or her sole discretion). The Administrator is the “named
fiduciary” of the Plan for purposes of ERISA and will be subject to the
fiduciary standards of ERISA when acting in such capacity. Any decision made or
other action taken by the Administrator prior to a Change in Control with
respect to the Plan, and any interpretation by the Administrator prior to a
Change in Control of any term or condition of the Plan, or any related document,
will be conclusive and binding on all persons and be given the maximum possible
deference allowed by law. Following a Change in Control, any decision made or
other action taken by the Administrator with respect to the Plan, and any
interpretation by the Administrator of any term or condition of the Plan, or any
related document that (i) does not affect the benefits payable under the Plan
shall not be subject to review unless found to be arbitrary and capricious or
(ii) does affect the benefits payable under the Plan shall not be subject to
review unless found to be unreasonable or not to have been made in good faith.
In accordance with Section 2.1, the Administrator may, in its sole discretion
and on such terms and conditions as it may provide, delegate in writing to one
or more officers of the Company all or any portion of its authority or
responsibility with respect to the Plan; provided, however, that any Plan
amendment or termination or any other action that could reasonably be expected
to increase significantly the cost of the Plan must be approved by the Board or
the Compensation Committee of the Board.

13. Eligibility to Participate. To the extent that the Administrator has
delegated administrative authority or responsibility to one or more officers of
the Company in accordance with Section 2.1 and Section 12, each such officer
will not be excluded from participating in the Plan if otherwise eligible, but
he or she is not entitled to act or pass upon any matters pertaining
specifically to his or her own benefit or eligibility under the Plan. The
Administrator will act upon any matters pertaining specifically to the benefit
or eligibility of each such officer under the Plan.

14. Amendment or Termination. The Company, by action of the Administrator,
reserves the right to amend or terminate the Plan at any time, without advance
notice to any Covered Employee and without regard to the effect of the amendment
or termination on any Covered Employee or on any other individual. Any amendment
or termination of the Plan will be in writing. Notwithstanding the preceding,
(a) any amendment to the Plan that causes an individual or group of individuals
to cease to be a Covered Employee will not be effective unless it both is
approved by the Administrator and communicated to the affected individual in
writing prior to the Change in Control Determination Period and (b) once a
Covered Employee has incurred an Involuntary Termination, no amendment or
termination of the Plan may, without that Covered Employee’s written consent,
reduce or alter to the detriment of the Covered Employee, the Severance Benefits
payable to that Covered Employee (including, without limitation, imposing
additional conditions or modifying the timing of payment). In addition,
notwithstanding the preceding, once the Change in Control Determination Period
has begun, the Company may not, without a Covered Employee’s written consent,
amend or terminate the Plan in any way, nor take any other action, that
(a) prevents that Covered Employee from becoming eligible for Change in Control
Severance Benefits under the Plan or (b) reduces or alters to the detriment of
the Covered Employee the Change in Control Severance Benefits payable, or
potentially payable, to a Covered Employee under the Plan (including, without
limitation, imposing additional conditions or modifying the timing of payment).
Any action of the Company in amending or terminating the Plan will be taken in a
non-fiduciary capacity. Notwithstanding anything in the Plan to the contrary,
the Plan shall automatically terminate on December 19, 2019, unless otherwise
extended by the Compensation Committee of the Board, in its discretion. For the
avoidance of doubt, in the event a Change in Control occurs during the term of
the Plan, the Plan shall not terminate until the Change in Control Determination
Period has expired and any benefits payable have been paid.

15. Claims Procedure. Any employee or other person who believes he or she is
entitled to any payment under the Plan may submit a claim in writing to the
Administrator within ninety (90) days of the earlier of (i) the date the
claimant learned the amount of their Severance Benefits or Change in Control
Severance Benefits under the Plan or (ii) the date the claimant learned that he
or she will not be entitled to any benefits under the Plan. If the claim is
denied (in full or in part), the claimant will be provided a written notice
explaining the specific reasons for the denial and referring to the provisions
of the Plan on which the denial is based. The notice will also describe any
additional information or material that the Administrator needs to complete the
review and an explanation of why such information or material is necessary and
the Plan’s procedures for appealing the denial (including a statement of the
applicant’s right to bring a civil action under Section 502(a) of ERISA
following a denial on review of the claim, as described below). The denial
notice will be provided within ninety (90) days after the claim is received. If
special circumstances require an extension of time (up to ninety (90) days),
written notice of the



--------------------------------------------------------------------------------

extension will be given within the initial ninety (90) day period. This notice
of extension will indicate the special circumstances requiring the extension of
time and the date by which the Administrator expects to render its decision on
the claim. The Administrator has delegated the claims review responsibility to
the Company’s Head of Human Resources or such other individual designated by the
Administrator, except in the case of a claim filed by or on behalf of the
Company’s Head of Human Resources or such other individual designated by the
Administrator, in which case, the claim will be reviewed by the Company’s Chief
Executive Officer.

16. Appeal Procedure. If the claimant’s claim is denied, the claimant (or his or
her authorized representative) may apply in writing to an appeals official
appointed by the Administrator (which may be a person, committee or other
entity) for a review of the decision denying the claim. Review must be requested
within sixty (60) days following the date the claimant received the written
notice of their claim denial (or within sixty (60) days after it was due if the
claimant did not receive it by its due date) or else the claimant loses the
right to review. A request for review must set forth all of the grounds on which
it is based, all facts in support of the request, and any other matters that the
claimant feels are pertinent. The claimant (or representative) then has the
right to review and obtain copies of all documents and other information
relevant to the claim, upon request and at no charge, and to submit written
comments, documents, records and other information relating to his or her claim.
The review shall take into account all comments, documents, records and other
information submitted by the claimant (or representative) relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The appeals official will provide written notice
of its decision on review within sixty (60) days after it receives a review
request. If additional time (up to sixty (60) days) is needed to review the
request, the claimant (or representative) will be given written notice of the
reason for the delay. This notice of extension will indicate the special
circumstances requiring the extension of time and the date by which the appeals
official expects to render its decision. If the claim is denied (in full or in
part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice shall also include a statement that the claimant
will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents and other information relevant to the claim and a
statement regarding the claimant’s right to bring an action under Section 502(a)
of ERISA. The Administrator has delegated the appeals review responsibility to
the Company’s Head of Human Resources, except in the case of an appeal filed by
or on behalf of the Company’s Head of Human Resources, in which case, the appeal
will be reviewed by the Company’s Chief Executive Officer.

17. Source of Payments. All Severance Benefits and Change in Control Severance
Benefits will be paid in cash from the general funds of the Company; no separate
fund will be established under the Plan, and the Plan will have no assets. No
right of any person to receive any payment under the Plan will be any greater
than the right of any other general unsecured creditor of the Company.

18. Inalienability. In no event may any current or former employee of the
Company or any of its subsidiaries or affiliates sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan. At no time
will any such right or interest be subject to the claims of creditors nor liable
to attachment, execution or other legal process.

19. No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, any amendment of the Plan, nor the making of any
benefit payment hereunder, will be construed to confer upon any individual any
right to be continued as an employee of the Company. The Company expressly
reserves the right to discharge any of its employees at any time, with or
without cause. However, as described in the Plan, a Covered Employee may be
entitled to benefits under the Plan depending upon the circumstances of his or
her termination of employment.

20. Successors. Any successor to the Company of all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or otherwise) will assume the
obligations under the Plan and agree expressly to perform the obligations under
the Plan in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under the Plan, the term “Company” will include any successor to the
Company’s business and/or assets which become bound by the terms of the Plan by
operation of law, or otherwise.



--------------------------------------------------------------------------------

21. Applicable Law. The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the
internal substantive laws of the State of California (with the exception of its
conflict of laws provisions).

22. Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

23. Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.

24. Indemnification. The Company hereby agrees to indemnify and hold harmless
the officers and employees of the Company, and the members of its boards of
directors, from all losses, claims, costs or other liabilities arising from
their acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law. This
indemnity will cover all such liabilities, including judgments, settlements and
costs of defense. The Company will provide this indemnity from its own funds to
the extent that insurance does not cover such liabilities. This indemnity is in
addition to and not in lieu of any other indemnity provided to such person by
the Company.

25. Additional Information.

 

Plan Name:      Ignyta, Inc. Severance and Change in Control Severance Plan Plan
Sponsor:      Ignyta, Inc.      11111 Flintkote Avenue      San Diego,
California 92121 Identification Numbers:      EIN:                       PLAN:
510 Plan Year:      Company’s Fiscal Year Plan Administrator:      Ignyta, Inc.
     Attention: Administrator of the Ignyta, Inc. Severance and Change in
Control Severance Plan      11111 Flintkote Avenue      San Diego, California
92121      (858) 255-5959 Agent for Service of      Ignyta, Inc. Legal Process:
     Attention: Jonathan Lim, Chief Executive Officer      11111 Flintkote
Avenue      San Diego, California 92121      (858) 255-5959      Service of
process may also be made upon the Administrator. Type of Plan:      Severance
Plan/Employee Welfare Benefit Plan Plan Costs:      The cost of the Plan is paid
by the Employer.

26. Statement of ERISA Rights.

As a Covered Employee under the Plan, you have certain rights and protections
under ERISA:

(a) You may examine (without charge) all Plan documents, including any
amendments and copies of all documents filed with the U.S. Department of Labor.
These documents are available for your review in the Company’s Human Resources
Department.



--------------------------------------------------------------------------------

(b) You may obtain copies of all Plan documents and other Plan information upon
written request to the Administrator. A reasonable charge may be made for such
copies.

In addition to creating rights for Covered Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan (called “fiduciaries”) have a duty to do so prudently and in
the interests of you and the other Covered Employees. No one, including the
Company or any other person, may fire you or otherwise discriminate against you
in any way to prevent you from obtaining a benefit under the Plan or exercising
your rights under ERISA. If your claim for a severance benefit is denied, in
whole or in part, you must receive a written explanation of the reason for the
denial. You have the right to have the denial of your claim reviewed. (The claim
review procedure is explained in Section 15 and Section 16 above.)

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials and do not receive them within thirty
(30) days, you may file suit in a federal court. In such a case, the court may
require the Administrator to provide the materials and to pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Administrator. If you have a claim which is
denied or ignored, in whole or in part, you may file suit in a federal court. If
it should happen that you are discriminated against for asserting your rights,
you may seek assistance from the U.S. Department of Labor, or you may file suit
in a federal court. The court will decide who should pay court costs and legal
fees. If you are successful, the court may order the person you have sued to pay
these costs and fees. If you lose, the court may order you to pay these costs
and fees, for example, if it finds your claim is frivolous.

In any case, the court will decide who will pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds that your claim is frivolous.

If you have any questions regarding the Plan, please contact the Administrator.
If you have any questions about this statement or about your rights under ERISA,
you may contact the nearest area office of the Employee Benefits Security
Administration (formerly the Pension and Welfare Benefits Administration), U.S.
Department of Labor, listed in your telephone directory, or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue, N.W. Washington, D.C. 20210.
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.



--------------------------------------------------------------------------------

APPENDIX A

 

Tier

  

Name

1    Jonathan Lim 2    Igor Bilinsky 2    Jacob Chacko 2    Zachary Hornby 2   
Valerie Harding Start 2    William McCarthy 2    Pratik Multani 2    Matthew
Onaitis 3    Jean-Michel Vernier 3    Jeff Tidwell 3    Eric Kowack 3    Jason
Christiansen 3    David Luo 3    Edna Chow Maneval 3    Bao Truong 3    Litain
Yeh 3    Steven Potts 3    Douglas Silveira



--------------------------------------------------------------------------------

APPENDIX B

IGNYTA, INC.

SEVERANCE AND CHANGE IN CONTROL SEVERANCE PLAN

PARTICIPATION AGREEMENT

This Participation Agreement (the “Agreement”) with respect to participation in
the Ignyta, Inc. Severance and Change in Control Plan (the “Plan”) is made as of
            by and between Ignyta, Inc. (the “Company”) and
            (“Employee”). Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Plan.

WHEREAS, the Company has adopted and sponsors the Plan, a copy of which is
attached hereto; and

WHEREAS, Employee has been selected to participate in the Plan in accordance
with and subject to the terms of the Plan and this Agreement.

NOW, THEREFORE, in consideration of the mutual promises made herein, the parties
hereby agree as follows:

1. Participation. Employee has been designated as a Covered Employee in the
Plan, subject to Employee executing this Agreement pursuant to which Employee
has agreed to, among other things, (i) waive his or her rights to any severance
benefits provided under any other agreement with the Company or arrangement or
plan sponsored by the Company and (ii) amend any existing employment or other
agreement by and between Employee and the Company pursuant to which Employee is
entitled to receive severance benefits to remove the severance provisions from
such agreement. The terms and conditions of Covered Employee’s participation in
the Plan are as set forth in the Plan and herein.

2. Severance Benefits. Upon satisfaction of the conditions set forth in
Section 4 or Section 5 of the Plan, as applicable, Employee will be eligible to
receive the Severance Benefits set forth in Section 4.1 of the Plan or the
Change in Control Severance Benefits set forth in Section 5.1 of the Plan, as
applicable, subject to compliance with Section 7 of the Plan.

3. Condition to Receipt of Benefits. Employee acknowledges and agrees that
notwithstanding anything herein, in the Plan, or otherwise to the contrary,
Employee shall not be entitled to any payments or benefits from the Company
under the Plan or this Agreement in connection with an Involuntary Termination
of Employee’s employment with the Company unless Employee has signed and not
revoked a waiver and release of claims agreement in a form reasonably
satisfactory to the Company as provided in Section 7.1 of the Plan. Employee
also acknowledges and agrees that receipt of any Severance Benefits or Change in
Control Severance Benefits will be subject to Employee’s compliance with the
conditions during the time periods set forth in Sections 7.2 through 7.4 of the
Plan. In the event this Agreement is not effective within fifty-five (55) days
following the date of Employee’s termination of employment, Employee shall not
be entitled to any benefits pursuant to the terms of the Plan.

4. Interaction with Other Severance Benefit Plans or Arrangements. The severance
and change in control benefits and payments provided under the Plan are intended
to be and are exclusive and in lieu of any other severance and change in control
benefits and payments to which Employee may otherwise be entitled, either at
law, tort, or contract, in equity, or under the Plan, in the event of any
termination of Employee’s employment unless otherwise specifically agreed to by
the Employee and the Company in an agreement entered into after the Effective
Date of the Plan. Employee agrees that he or she will be entitled to no change
in control or severance benefits or payments upon a termination of employment
that constitute an Involuntary Termination other than those benefits expressly
set forth in the Plan and those benefits required to be provided by applicable
law or as negotiated in accordance with applicable law. Employee further agrees
to amend any existing employment or other agreement by and between Employee and
the Company pursuant to which Employee is entitled to receive severance benefits
to remove the severance provisions from such agreement. Notwithstanding the
foregoing, if the Employee is entitled to any benefits other than the benefits
under the Plan by operation of applicable law or as negotiated in accordance
with applicable law, his or her benefits under the Plan shall be reduced by the
value of the benefits the Employee receives by operation of applicable law or as
negotiated in accordance with applicable law, as determined by the Administrator
in its discretion.



--------------------------------------------------------------------------------

5. Additional Provisions.

(a) Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without said provision.

(b) Integration; No Oral Modification. This Agreement and the Plan, constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede all prior agreements, written or oral. This Agreement may only be
amended in writing signed by the parties hereto.

(c) Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party shall constitute a valid and
binding execution and delivery of the Agreement by such party. Such facsimile
copies shall constitute enforceable original documents.

(d) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(e) Tax Withholding. All payments made pursuant to the Plan and this Agreement
will be subject to withholding of applicable taxes.

(f) Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

By their signatures below, the Company and Employee agree that participation in
the Plan is governed by this Agreement and by the provisions of the Plan, a copy
of which is attached hereto and made a part of this document. Employee
acknowledges receipt of a copy of the Plan, represents that Employee has read
and is familiar with its provisions and the provisions of this Agreement, and
acknowledges that decisions and determinations by the Administrator under the
Plan shall be final and binding on Employee.

(The remainder of this page has been intentionally left blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first set forth above.

 

  IGNYTA, INC.     EMPLOYEE   By:  

 

   

 

      [Title]           [Name]    



--------------------------------------------------------------------------------

APPENDIX C-1

SEVERANCE AGREEMENT AND RELEASE OF ALL CLAIMS

(40 and over)

This Severance Agreement and Release of All Claims is entered into between
            , including its officers, directors, employees, managers, agents,
and representatives (“Company”) and             (“Employee”) pursuant to the
Ignyta, Inc. Severance and Change in Control Plan (the “Plan”). The purpose of
this Agreement is to arrange a severance of Employee’s employment with Company
as contemplated under the Plan.

1. Effective             , Employee’s employment ended.

2. Both Employee and Company are entering into this Agreement as a way of
concluding the employment relationship between them and of voluntarily settling
any dispute or potential dispute that Employee has or might have with Company as
of the date this Agreement is signed.

a. In return for Employee agreeing to this Agreement, Company agrees to provide
to Employee benefits pursuant to the terms of the Plan. In the event this
Agreement is not effective (including the expiration of any applicable
revocation period) within fifty-five (55) days following the date of Employee’s
termination of employment, Employee shall not be entitled to any benefits
pursuant to the terms of the Plan.

b. Employee agrees that he/she will not seek nor accept employment with the
Company in the future and that the Company is entitled to reject any application
for employment made by Employee.

c. Company will not contest Employee’s claim for unemployment insurance
benefits.

d. Company, upon request, will disclose only Employee’s job title and dates of
employment to prospective employers, and with Employee’s agreement, his/her last
wage or salary.

3. In return for these benefits, Employee, for himself/herself and his/her
spouse or partner, heirs, executors, representative and assigns, forever
releases Company from any and all claims, actions, and causes of action which
Employee has or might have concerning his/her employment with Company or the
termination of employment, up to the date of the signing of this Agreement. All
such claims are forever barred by this Agreement and without regard as to
whether those claims are based upon any alleged breach of contract or covenant
of good faith and fair dealing; any alleged employment discrimination or other
unlawful discriminatory acts, including claims under Title VII, the Fair
Employment and Housing Act, the Americans with Disabilities Act, the California
Labor Code, the Employee Retirement Income Security Act and the Age
Discrimination in Employment Act; any alleged tortious act resulting in physical
injury, emotional distress, or damage to reputation or other damages; or any
other claim or cause of action as of the date of the signing of this Agreement.

4. This Agreement does not prohibit Employee from filing a charge, including a
challenge to the validity of this Agreement, with the Equal Employment
Opportunity Commission (EEOC) or participating in any investigation or
proceeding conducted by the EEOC. This Agreement does not prohibit Employee from
filing or pursuing a claim for workers’ compensation or unemployment insurance,
or any other claim that cannot be legally waived under federal or state law.

5. Employee agrees that the benefits described in Paragraph 20, shall constitute
the entire amount of monetary consideration provided to him/her under this
Agreement and that he/she will not seek any further compensation for any other
claimed damages, costs or attorneys’ fees in connection with the matters
encompassed by this Agreement.

6. The parties acknowledge that California Civil Code Section 1542 provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.



--------------------------------------------------------------------------------

Being fully informed of this provision of the Civil Code, Employee waives any
rights under that section, and acknowledges that this Agreement extends to all
claims he/she has or might have against Company, whether known or unknown,
except claims set forth in Paragraph 5.

7. Employee understands that:

a. He/she has [twenty-one] days in which to consider signing this Agreement;

b. He/she has carefully read and fully understands all of the terms of the
Agreement;

c. He/she is, through this Agreement, releasing Company from any and all claims
he/she may have against it;

d. He/she knowingly and voluntarily agrees to all of the terms set forth in this
Agreement;

e. He/she knowingly and voluntarily intends to be legally bound by this
Agreement;

f. He/she was advised and hereby is advised in writing to consult with an
attorney of his/her choice prior to signing this Agreement;

g. He/she understands that rights or claims under the Age Discrimination in
Employment Act of 1967 that may arise after the date this Agreement is signed
are not waived; and

h. He/she has a full seven days following the signing of this Agreement to
revoke it and he/she has been and hereby is advised in writing that this
Agreement will not become effective or enforceable until that seven day
revocation period has expired and Employee has not revoked the Agreement.

8. This Agreement is in full satisfaction of disputed claims and by entering
into this Agreement, Company is in no way admitting liability of any sort. This
Agreement, therefore, does not constitute an admission of liability of any kind.

9. Employee agrees that he/she will keep the fact, terms and amount of this
Agreement completely confidential and that he/she will not disclose any
information concerning this Agreement to anyone. However, Employee may make such
disclosures as are required by law and as are necessary for legitimate law
enforcement or compliance purposes. Employee may also disclose to her spouse or
partner, and to her tax preparer and/or attorney. Employee agrees to notify such
persons of this confidentiality agreement.

10. Employee has had access to confidential, proprietary and/or trade secret
information relating to Company’s business. Such information may include, but is
not limited to, business strategies, financial reports, computer programs and
software, customer information, business plans and operations, sales programs,
and other information and records which are owned by Company and are regularly
used in the operation of its business. Employee shall not disclose any
confidential, proprietary or trade secret information of Company, directly or
indirectly, or use any of it in any way. Employee will not remove any files,
records, documents, specifications, lists, designs or other items relating to
Company business from its premises.

11. Should any provision of this Agreement be determined by any court or
arbitrator to be wholly or partially illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions shall not be
affected, and said illegal, unenforceable or invalid provisions shall be deemed
not to be a part of this Agreement.

12. The parties agree that this document contains their complete and final
agreement and that there are no representations, statements, or agreements which
have not been included within this document.

13. The parties acknowledge that in signing this Agreement, they do not rely
upon and have not relied upon any representation or statement made by any of the
parties or their agents with respect to the subject matter, basis or effect of
this Agreement, other than those specifically stated in this written Agreement.

14. The parties agree that any dispute regarding the application and
interpretation or alleged violation of this Agreement shall be subject to
Sections 15 and 16 of the Plan.



--------------------------------------------------------------------------------

      EMPLOYEE Date:  

 

   

 

      COMPANY Date:  

 

    By:  

 



--------------------------------------------------------------------------------

APPENDIX C-2

SEVERANCE AGREEMENT AND RELEASE OF ALL CLAIMS

(Under 40)

This Severance Agreement and Release of All Claims is entered into between
                , including its officers, directors, managers, employees,
agents, and representatives (“Company”) and                 (“Employee”)
pursuant to the Ignyta, Inc. Severance and Change in Control Plan (the “Plan”).
The purpose of this Agreement is to arrange a severance of Employee’s employment
with Company as contemplated under the Plan.

1. Effective             , Employee’s employment ended.

2. Both Employee and Company are entering into this Agreement as a way of
concluding the employment relationship between them and of voluntarily settling
any dispute or potential dispute that Employee has or might have with Company as
of the date this Agreement is signed.

a. In return for Employee agreeing to this Agreement, Company agrees to provide
to Employee benefits pursuant to the terms of the Plan.

b. Employee agrees that he/she will not seek nor accept employment with the
Company in the future and that Company is entitled to reject any application for
employment made by Employee.

c. Company will not contest Employee’s claim for unemployment insurance
benefits.

d. Company, upon request, will disclose only Employee’s job title and dates of
employment to prospective employers, and with Employee’s agreement, his/her last
wage or salary.

3. In return for these benefits, Employee, for himself/herself and his/her
spouse, heirs, executors, representative and assigns, forever releases Company
from any and all claims, actions, and causes of action which Employee has or
might have concerning his/her employment with Company or the termination of
employment, up to the date of the signing of this Agreement. All such claims are
forever barred by this Agreement and without regard as to whether those claims
are based upon any alleged breach of contract or covenant of good faith and fair
dealing; any alleged employment discrimination or other unlawful discriminatory
acts, including claims under Title VII, the Fair Employment and Housing Act, the
Americans with Disabilities Act, the California Labor Code, and the Employee
Retirement Income Security Act; any alleged tortious act resulting in physical
injury, emotional distress, or damage to reputation or other damages; or any
other claim or cause of action as of the date of the signing of this Agreement.

4. This Agreement does not prohibit Employee from filing a charge, including a
challenge to the validity of the Agreement, with the Equal Employment
Opportunity Commission (EEOC) or participating in any investigation or
proceeding conducted by the EEOC. This Agreement does not prohibit Employee from
filing or pursuing a claim for workers’ compensation or unemployment insurance,
or any claim which cannot legally be waived under federal or state law.

5. Employee agrees that the payment in Paragraph 3 shall constitute the entire
amount of monetary consideration provided to him/her under this Agreement and
that he/she will not seek any further compensation for any other claimed
damages, costs or attorneys’ fees in connection with the matters encompassed by
this Agreement.

6. The parties acknowledge that California Civil Code Section 1542 provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.



--------------------------------------------------------------------------------

Being fully informed of this provision of the Civil Code, Employee waives any
rights under that section, and acknowledges that this Agreement extends to all
claims he/she has or might have against Company, whether known or unknown,
except claims set forth in Paragraph 5.

7. Employee understands that:

a. He/she has a reasonable period of time in which to consider signing this
Agreement;

b. He/she has carefully read and fully understands all of the terms of the
Agreement;

c. He/she is, through this Agreement, releasing Company from any and all claims
he/she may have against it;

d. He/she knowingly and voluntarily agrees to all of the terms set forth in this
Agreement; and

e. He/she knowingly and voluntarily intends to be legally bound by this
Agreement.

8. This Agreement is in full satisfaction of disputed claims and by entering
into this Agreement, Company is in no way admitting liability of any sort. This
Agreement, therefore, does not constitute an admission of liability of any kind.

9. Employee agrees that he/she will keep the fact, terms and amount of this
Agreement completely confidential and that he/she will not disclose any
information concerning this Agreement to anyone. However, Employee may make such
disclosures to his/her spouse, partner, tax preparer or attorney, or as are
required by law and as are necessary for legitimate law enforcement or
compliance purposes.

10. Employee has had access to confidential, proprietary and/or trade secret
information relating to Company’s business. Such information may include, but is
not limited to, business strategies, financial reports, computer programs and
software, customer information, business plans and operations, sales programs,
and other information and records which are owned by Company and are regularly
used in the operation of its business. Employee shall not disclose any
confidential, proprietary or trade secret information of Company, directly or
indirectly, or use any of it in any way. Employee will not remove any files,
records, documents, specifications, lists, designs or other items relating to
Company business from its premises.

11. Should any provision of this Agreement be determined by any court to be
wholly or partially illegal, invalid or unenforceable, the legality, validity
and enforceability of the remaining provisions shall not be affected, and said
illegal, unenforceable or invalid provisions shall be deemed not to be a part of
this Agreement.

12. The parties agree that this document contains their complete and final
agreement and that there are no representations, statements, or agreements which
have not been included within this document.

13. The parties acknowledge that in signing this Agreement, they do not rely
upon and have not relied upon any representation or statement made by any of the
parties or their agents with respect to the subject matter, basis or effect of
this Agreement, other than those specifically stated in this written Agreement.

14. The parties agree that any dispute regarding the application and
interpretation or alleged violation of this Agreement shall be subject to
Sections 15 and 16 of the Plan.

 

      EMPLOYEE Date:  

 

   

 

      COMPANY Date:  

 

    By:  

 